Title: [Diary entry: 20 March 1785]
From: Washington, George
To: 

Sunday 20th. Mercury at 39 in the Morning—42 at Noon and 40 at Night.  Morning lowering. About Noon the Sun came out and the Weather looked promising but in the afternoon it clouded & threatned, and sometime after dark began a mixture of Snow and rain. Wind was at East, and So. East all day—sometimes pretty fresh but for the most part of it moderate. Major Jenefir came here to dinner and my carriage went to Gunston Hall to take Colo. Mason to a meeting of Comrs. at Alexandria for settling the Jurisdiction of Chesapeak Bay & the rivers Potomack & Pocomoke between the States of Virginia & Maryland—The Commissioners on the Part of Virginia being Colo. Mason—The Attorney General—Mr. Madison & Mr. Henderson—on that of Maryland, Major Jenifer Thoms. Johnson, Thos. Stone & Saml. Chase Esqrs.